               Case 13-50530-CSS              Doc 669      Filed 02/21/20        Page 1 of 12




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

ASHINC Corporation, et al.1,                                       Case No. 12-11564 (CSS)
                                                                   (Jointly Administered)
                                   Debtors.

CATHERINE E. YOUNGMAN, LITIGATION        Adv. Proc. No. 13-50530
TRUSTEE FOR ASHINC CORPORATION, ET. AL.,
AS SUCCESSOR TO THE OFFICIAL COMMITTEE
OF UNSECURED CREDITORS OF ASHINC
CORPORATION, AND ITS AFFILIATED
DEBTORS,

                 Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD., and
SPECTRUM INVESTMENT PARTNERS, L.P.,

                 Intervenors,

                          v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETIER,
IRA TOCHNER, and JOSEPH TOMCZAK,

                 Defendants.

1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC)
(XX-XXXXXXX); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a
Axis Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services,
Inc.) (XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (38-
0365100); GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (45-
4242057); QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal
Services LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for
service of process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.
             Case 13-50530-CSS             Doc 669   Filed 02/21/20   Page 2 of 12




CATHERINE E. YOUNGMAN, LITIGATION                         Adv. Proc. No. 14-50971 (CSS)
TRUSTEE FOR ASHINC CORPORATION, ET AL.,
AS SUCCESSOR TO BLACK DIAMOND
OPPORTUNITY FUND II, LP, BLACK DIAMOND
CLO 2005-1 LTD., SPECTRUM INVESTMENT
PARTNERS, L.P., BLACK DIAMOND
COMMERCIAL FINANCE, L.L.C., as co-
administrative agent, and SPECTRUM
COMMERCIAL FINANCE LLC, as co-
administrative agent,

                              Plaintiff,

v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., RONALD BURKLE,
JOS OPDEWEEGH, DEREX WALKER, JEFF
PELLETIER, IRA TOCHNER, and JOSEPH
TOMCZAK,

                              Defendants.

            ASHINC LITIGATION TRUSTEE’S OPPOSITION TO THE
         YUCAIPA DEFENDANTS’ MOTION FOR CLARIFICATION AND/OR
              RECONSIDERATION OF JANUARY 16, 2020, ORDER

       Catherine E. Youngman, as the Litigation Trustee for ASHINC Corporation and related

debtors (the “Trustee”), submits this memorandum of law in opposition to the Yucaipa

Defendants’ motion (13-50530, D.I. 658-662; 14-50971, D.I. 422-426, the “Motion”) for

clarification and/or reconsideration of footnote 14 of this Court’s January 16, 2020, Order (13-

50530, D.I. 654; 14-50971, D.I. 416, the “Discovery Order”).2



2
        The Yucaipa Defendants’ Memorandum of Points and Authority in support of the Motion
is abbreviated “Memorandum” or “Mem.” Capitalized terms not otherwise defined here are as
defined in the Motion and Memorandum. Emphasis is added to, and internal quotations,
brackets, ellipses, and citations omitted from quoted material, unless otherwise indicated.
                                                 1
             Case 13-50530-CSS          Doc 669      Filed 02/21/20     Page 3 of 12




                                        INTRODUCTION

       The Yucaipa Defendants seek reconsideration of the Court’s Discovery Order but do not

(and cannot) identify any clear error or manifest injustice resulting from its entry. Their

disagreement with the Discovery Order — as well as Chief Judge Sontchi’s underlying 2017

decision to strike certain of the Yucaipa Defendants’ affirmative defense (see 14-50971, D.I.

194, the “Striking Order”) — provides no basis for reconsideration. After full briefing, a

hearing, and a thorough review of the record, this Court concluded that the Striking Order

encompasses the Yucaipa Defendants’ defense that BD/S somehow “ratified” their bad acts by

accepting the benefits of Yucaipa acting as Requisite Lender. This is well reasoned given that

the defense is indistinguishable from the “waiver/acquiescence/laches” defense that was the

subject of BD/S’s 2016 Motion to Strike (14-50971, D.I. 136). There is no error and the Yucaipa

Defendants have suffered no manifest injustice stemming from the Discovery Order.

Reconsideration is inappropriate and the Yucaipa Defendants’ Motion should be denied.

                                          ARGUMENT

       Reconsideration is “an extraordinary means of relief in which the movant must do more

than simply reargue the facts of the case or legal underpinnings.” In re Chama, Inc., 265 B.R.

662, 670 (Bankr. D. Del. 2000). A motion for reconsideration is “not properly grounded on a

request that a court rethink a decision already made,” and “may not be used as a means to argue

new facts or issues that inexcusably were not presented to the court in the matter previously

decided.” Taylor v. Feldman, Civ. A. No. 07-244-JJF, 2009 WL 4111212, at *1 (D. Del. Nov.

24, 2009), aff’d, 388 F. App’x 115 (3d Cir. 2010). Rather, the purpose of reconsideration is “to

correct manifest errors of law or fact or to present newly discovered evidence,” and it may be

granted only if the movant shows “(1) an intervening change in the controlling law; (2) the



                                                 2
              Case 13-50530-CSS           Doc 669       Filed 02/21/20      Page 4 of 12




availability of new evidence that was not available when the court issued its order; or (3) the

need to correct a clear error of law or fact or to prevent manifest injustice.” Smith v. Meyers,

Civ. A. No. 09-814-JJF, 2009 WL 5195928, at *1 (D. Del. Dec. 30, 2009). Reconsideration

motions “should be granted sparingly because of the interests in finality and conservation of

scarce judicial resources.” In re Tribune Co., 464 B.R. 208, 213 (Bankr. D. Del. 2011), aff’d sub

nom. In re Tribune Media Co., 587 B.R. 606 (D. Del. 2018).

        The Yucaipa Defendants make passing reference to this high standard in a footnote

(Mem. at 2 n.2), but ignore it in favor of simply “reargu[ing] the facts of the case [and its] legal

underpinnings,” which is insufficient here. Chama, 265 B.R. at 670. The Yucaipa Defendants

assert that this Court should reconsider its ruling in footnote 14 of the Discovery Order because

“there is no legitimate basis” or “valid justification” for striking their ratification defense (Mem.

at 3, 12). These conclusory arguments provide no basis for reconsideration. See, e.g., Taylor,

2009 WL 4111212, at *1 (A motion for reconsideration is “not properly grounded on a request

that a court rethink a decision already made.”). The Yucaipa Defendants also fail to establish

that reconsideration is needed “to correct a clear error of law or fact or to prevent manifest

injustice.” Smith, 2009 WL 5195928, at *1.

        Having failed to argue that there has been any change in controlling law, or that evidence

has been discovered that would warrant reconsideration of the Discovery Order, the Yucaipa

Defendants have waived these arguments. (See Mem. at 2 n.2 (“A motion for reconsideration

. . . may be granted . . . to prevent manifest injustice or to correct a clear error of fact or law.”)).3




3
        See, e.g., In re Catholic Diocese of Wilmington, Inc., 437 B.R. 488, 492 n.19 (Bankr. D.
Del. 2010) (declining to consider argument raised for the first time in a reply brief); see also
Laborers’ Int’l Union v. Foster Wheeler Energy Corp., 26 F.3d 375, 398 (3d Cir. 1994) (“An
issue is waived unless a party raises it in its opening brief . . . .”).
                                                    3
             Case 13-50530-CSS          Doc 669      Filed 02/21/20     Page 5 of 12




I.     THE ORDER CONTAINS NO CLEAR ERROR OF FACT OR LAW

       It was not error — let alone “clear error” — for the Court to interpret Chief Judge

Sontchi’s ruling in the Striking Order as being intended to apply to defenses “similar to” the

“specifically identified affirmative defenses” of waiver, consent, unclean hands, laches, and

estoppel (the “Listed Defenses”). (Discovery Order at 6-7 of 9 n.14). Nor was it error for the

Court to conclude that ratification is sufficiently similar to those defenses to be covered by the

Striking Order.

       A.      The Striking Order Is Not Limited to the Listed Defenses

       On its face, the Striking Order was not limited to any particular defenses. (See Striking

Order at 2 (“IT IS HEREBY ORDERED THAT, . . . the Motion to Strike is GRANTED.”)).

Similarly, BD/S’s Motion to Strike was not limited to the Listed Defenses. BD/S focused their

motion on those defenses because the Yucaipa Defendants’ Motion to Compel (to which the

Motion to Strike responded) asserted that the discovery the Yucaipa Defendants sought was

relevant to “the affirmative defenses of unclean hands, waiver, estoppel, consent, and laches,

among others.” (14-50971, D.I. 119 at 10). However, BD/S did not limit the Motion to Strike to

the Listed Defenses to the exclusion of other, similar affirmative defenses, such as ratification.

BD/S’s Motion to Strike asked the Court to “strike the Yucaipa Defendants’ affirmative defenses

that are based on implausible allegations,” including the Listed Defenses. (14-50971, D.I. 136 at

16; see also 14-50971, D.I. 158 at 3 (“the Yucaipa Defendants have admitted that at least five of

their affirmative defenses (unclean hands, estoppel, waiver, consent, and laches) assert factual

allegations that have already been considered and rejected in the Cross-Claims Dismissal and

Counterclaim Dismissal”)). BD/S made this explicit in their reply memorandum in further

support of the Motion to Strike:



                                                 4
              Case 13-50530-CSS          Doc 669      Filed 02/21/20     Page 6 of 12




               Even in the Motion to Compel, the Yucaipa Defendants apparently
               declined to identify all of the affirmative defenses that rely upon
               the rejected factual allegations. Instead, they argue that the five
               affirmative defenses of unclean hands, waiver, estoppel, consent,
               and laches, along with unidentified “others,” rely upon those
               allegations.    Although this motion is focused on the five
               affirmative defenses that the Yucaipa Defendants have identified,
               to the extent that the Yucaipa Defendants attempt to rely upon the
               rejected factual allegations in support of other affirmative
               defenses, the Court should preclude them from doing so.

(14-50971, D.I. 158 at 8 n.7). As such, Your Honor did not err in concluding that Chief Judge

Sontchi’s Striking Order was intended to capture the Listed Defenses along with other, similar,

defenses that likewise “rel[y] upon the rejected counterclaim alleging wrongful actions taken by

BD/S.” (Discovery Order at 6-7 of 9 n.14).

       B.      The Striking Order Applies to Ratification
       It also was not error for the Court to conclude that ratification is sufficiently similar to the

Listed Defenses to fall within the ambit of the Striking Order. The Yucaipa Defendants’

ratification defense is virtually indistinguishable from three of the Listed Defenses they admit are

no longer available to them — laches, consent/acquiescence,4 and waiver.

       Delaware courts have long acknowledged that “[a]quiescence and ratification are closely

related,” and “[t]he terms are oftentimes loosely used.” Frank v. Wilson & Co., 32 A.2d 277,

283 (Del. 1943) (“When the late Chancellor observed . . . that a complaining stockholder was

barred by ‘the estoppel of his acquiescence’, . . . it is equivalent to saying that by his conduct the

complainant has ratified the matter in dispute.”). See also, e.g., TR Inv’rs, LLC v. Genger, Civ.

A. No. 3994-VCS, 2010 WL 2901704, at *15 (Del. Ch. July 23, 2010) (“The defense of

ratification is perhaps best understood by reference to its closest cousin, the doctrine of


4
       The Yucaipa Defendants listed this affirmative defense as “consent” in their Answer (14-
50971, D.I. 19 ¶¶159-60) but identified it as “acquiescence” in their Motion to Compel (14-
50971, D.I. 119 at 13).
                                                  5
              Case 13-50530-CSS          Doc 669      Filed 02/21/20     Page 7 of 12




acquiescence. Acquiescence occurs when a party has knowledge of an improper act by another,

yet stands by without objection and allows the other party to act in a manner inconsistent with

the claimant’s property rights. Ratification differs primarily in timing: acquiescence properly

speaks of assent by words or conduct during the progress of a transaction, while ratification

suggests an assent after the fact.”) (emphasis in original), aff’d, 26 A.3d 180 (Del. 2011). Both

of these “closely related” doctrines “prevent one who accepts the benefits of a transaction from

thereafter attacking it.” Giammalvo v. Sunshine Mining Co., Civ. A. No. 12842, 1994 WL

30547, at *10 (Del. Ch. Jan. 31, 1994), aff’d, 651 A.2d 787 (Del. 1994).

       In the Memorandum, the Yucaipa Defendants explain that their ratification defense is

predicated on BD/S’s acceptance of the supposed benefits of Yucaipa’s actions as Requisite

Lender, which they argue ratified their conduct and, thus, precludes BD/S from now challenging

any of Yucaipa’s conduct as Requisite Lender. (Mem. at 7-10). This is exactly the same defense

the Yucaipa Defendants described over three years ago in their Motion to Compel as the

now-stricken “waiver/acquiescence/laches” defense: “that Black Diamond acquiesced in

Yucaipa’s first lien debt purchase, and thus, waived any right to complain or at least waited too

long to complain (and in the meantime BD/S readily accepted the benefits of Yucaipa’s actions

as the requisite lender).” (14-50971, D.I. 119 at 13). Given Chief Judge Sontchi’s decision —

following full briefings and oral argument — to strike the “waiver/ acquiescence/laches”

defense, it was certainly reasonable for the Court to conclude that Yucaipa Defendants’ “closely

related,” and virtually identical, ratification defense is also stricken under the Striking Order.5

       The Yucaipa Defendants’ contention that the Third Circuit “acknowledged the potential


5
        To the extent the Yucaipa Defendants seek reconsideration of Chief Judge Sontchi’s
Order striking their consent/acquiescence defense, and/or the other Listed Defenses (see Mem. at
7 n.3), such relief is untimely, and should be denied. See FED. R. BANKR. P. 9023 (motion must
be brought “no later than 14 days” after entry).
                                                  6
              Case 13-50530-CSS          Doc 669      Filed 02/21/20     Page 8 of 12




applicability of a ratification defense in this case” mischaracterizes that decision. (Mem. at 10)

(citing In re ASHINC Corp., 683 F. App’x 131, 138 n.4 (3d Cir. 2017)). The Third Circuit did

not recognize a defense that BD/S “ratified the non-applicability of the Third Amendment to

Yucaipa once it acquired First Lien Debt” by failing to object to Yucaipa’s actions as Requisite

Lender (Mem. at 10). Rather, the Third Circuit was addressing Yucaipa’s now-rejected

argument that, like the Fourth Amendment, the Third Amendment was similarly invalid for lack

of unanimous lender consent. The Court reasoned that if the lenders who did not consent waived

that lack of consent, or otherwise ratified the validity of the Third Amendment, based on

“subsequent actions by the Lenders [that] were consistent with the existence of the Third

Amendment,” Yucaipa’s argument would fail. In re ASHINC Corp., 683 F. App’x at 138 n.4.

Contrary to the Yucaipa Defendants’ suggestion, no Court has ever ‘acknowledged the

applicability’ of the ratification defense articulated in the Memorandum.

       C.      The Discovery Order was Reasoned and Contains No Clear Error

       Finally, the Court’s Discovery Order was not made “arbitrarily,” as the Yucaipa

Defendants claim (Mem. at 3). On the contrary, the record reflects that it was well reasoned and

reached after full briefing and a hearing where the Yucaipa Defendants had a full opportunity to

present their case in support of their various affirmative defenses. The Yucaipa Defendants now

repeat those same arguments in the Memorandum. (Compare Mem. at 9, third bullet (arguing

that BD/S internally expressed a “belief that Yucaipa was operating in good faith to add value to

the company”) with 14-50971, D.I. 377 at 19:7-25 (“If [BD/S] believe that what Yucaipa and the

individual defendants are doing is in fact in the best interest of the company at that point, that is

certainly relevant to liability.”), D.I. 380 at 9-11 (“The Yucaipa Defendants already have

obtained admissions from Spectrum that it contemporaneously believed many of the Yucaipa



                                                  7
             Case 13-50530-CSS          Doc 669       Filed 02/21/20    Page 9 of 12




Defendants’ actions were in good faith and in the best interests of Allied, in stark contrast to the

allegations in the UCC Complaint.”); compare also Mem. at 9-10, fourth and sixth bullets

(arguing that BD/S acquired First Lien Debt “after many of the events and transactions” at issue)

with 14-50971, D.I. 377 at 23:1-24:5 (“Black Diamond was buying the majority of its debt after

the conduct that it’s complaining about now, after Yucaipa became requisite lender, it bought up

a bunch of debt.”), D.I. 380 at 19-20 (“Black Diamond bought the majority of its Allied debt

after Yucaipa became Requisite Lender in August 2009 . . . .”)). A reconsideration motion is not

an opportunity for a party to simply rehash arguments the Court has already considered and

rejected. See, e.g., Taylor, 2009 WL 4111212, at *1 (motions for reconsideration are “not

properly grounded on a request that a court rethink a decision already made.”).

       As Your Honor explained at the August 22, 2019, hearing on the discovery dispute raised

by the Yucaipa Defendants, the Court reviewed all relevant court filings in an effort to determine

which affirmative defenses remained after entry of the Striking Order:

               [W]e’ve spent a lot of time pouring over the record in this case and
               trying to match, you know, reading the complaints, reading all the
               opinions that have been issued in this case, reading every answer
               that’s been filed, thinking about what defenses that you could raise
               that are separate, not contingent on the so-called seven-step
               scheme that Judge Sontchi summarized in his motion to dismiss.

(14-50971, D.I. 377 at 17:15-24). The Discovery Order followed that thorough review. The

Yucaipa Defendants cannot point to any clear error in the Court’s well-reasoned Discovery

Order determining that the Striking Order encompasses the ratification defense, and their Motion

for reconsideration should be dismissed.6


6
        Even if reconsideration were appropriate (it is not), the ratification defense presented in
the Memorandum is baseless. The Yucaipa Defendants assert that BD/S somehow ratified the
transactions by which Yucaipa became and acted as Requisite Lender by benefitting from an
action taken by CIT as Agent, pursuant to a settlement agreement to which BD/S was not party.
(Mem. at 9, second bullet). This cannot support a ratification defense. Similarly, the Yucaipa
                                                  8
             Case 13-50530-CSS         Doc 669       Filed 02/21/20    Page 10 of 12




II.    THE YUCAIPA DEFENDANTS CANNOT DEMONSTRATE MANIFEST INJUSTICE

       No manifest injustice will result from the Court’s ruling in the Discovery Order that

Chief Judge Sontchi’s ruling in the Striking Order includes the defense of ratification. Manifest

injustice “encompasses direct, obvious, and observable error.” Jones Lang Lasalle Ams. Inc. v.

Int’l Bhd. of Elec. Workers, Civ. A. No. 16-190, 2017 WL 6417631, at *3 n.3 (D. Del. Dec. 15,

2017). “In order for a court to reconsider a decision due to manifest injustice, the record

presented must be so patently unfair and tainted that the error is manifestly clear to all who view

it.” Id. (quoting Teri Woods Publ’g, L.L.C. v. Williams, Civ. A. No. 12- 04854, 2013 WL

6388560, at *2 (E.D. Pa. Dec. 6, 2013)). The Yucaipa Defendants do not come close to

satisfying this stringent standard.

       First, as discussed in Section I above, the Court did not make any “direct, obvious, and

observable error” in its interpretation of Chief Judge Sontchi’s Striking Order. Jones, 2017 WL

6417631, at *3 n.3.

       Second, the Yucaipa Defendants cannot establish any “patent unfairness” in the

Discovery Order. Id.; see also In re Joy Glob., Inc., Civ. A. No. 01-039-LPS, 2008 WL 686650,

at *1 (D. Del. Mar. 11, 2008) (argument that reconsideration should be granted in the interests of

“fairness and efficiency” rejected as “nothing more than a disagreement with the Court’s

assessment,” which “is not a basis for reconsideration”). They assert that the Discovery Order



Defendants’ claim that BD/S ratified their conduct with respect to a potential transaction with
JCT by attempting to negotiate with JCT themselves misconstrues the Trustee’s claims in this
case. The Yucaipa Defendants’ insistence on being paid a premium over par, at the expense of
Allied’s other creditors, including BD/S, resulted in the JCT transaction falling apart, and
damaged Allied and its stakeholders. BD/S’s negotiation with JCT was done in an effort to
ensure equal and ratable treatment, and as soon as it became clear that the Yucaipa Defendants
were not willing to agree to pro rata treatment, BD/S raised the issue with Allied’s Board and the
Yucaipa Defendants, and ultimately initiated the involuntary filing. Nothing about BD/S’s
negotiations with JCT reflects ratification of the Yucaipa Defendants’ misconduct.
                                                 9
             Case 13-50530-CSS           Doc 669        Filed 02/21/20    Page 11 of 12




“cut[s] off . . . their ability to rely on an important, viable defense at trial” (Mem. at 3; see also

id. at 11-12), but this does not suffice for a showing of manifest injustice. See Jones, 2017 WL

6417631, at *3 n.3 (denying reconsideration because defendants failed to establish manifest

injustice even where the ruling in question might leave them with no remedy). The Discovery

Order does not take away any defenses the Yucaipa Defendants had not already lost upon entry

of the Striking Order in 2017. The consequence of the Striking Order was that the Yucaipa

Defendants may not assert any affirmative defense based on the theories espoused in their

rejected counterclaim. The Discovery Order simply explains (correctly) that the Yucaipa

Defendants’ ratification defense — as presented to the Court at the hearing and in the briefings

on the discovery dispute — is one of the defenses no longer available to the Yucaipa Defendants

under Chief Judge Sontchi’s reasoning in the Striking Order.

        Moreover, the Yucaipa Defendants are not left defenseless. Both Orders make clear, as

did BD/S in their Motion to Strike, that the Yucaipa Defendants may present at trial any

affirmative defense that does not “rel[y] upon the rejected counterclaim alleging wrongful

actions taken by BD/S.” (Discovery Order at 6-7 of 9 n.14; see also 14-50971, D.I. 158 at 16

(“Further, Yucaipa is not correct that it is being prevented from asserting any affirmative

defenses. A number of Yucaipa’s affirmative defenses are not at issue in this motion, in

particular the affirmative defenses of justification, business judgment rule, good faith,

exculpation, and failure to mitigate.”); 14-50971, D.I. 192 at 24:3-14 (the Yucaipa Defendants

have “additional affirmative defenses . . . such as justification, the business judgment rule, good

faith, exculpation, and failure to mitigate”)).7 The Yucaipa Defendants have suffered no

manifest injustice as a result of the Discovery Order and their Motion should be denied.


7
       Counsel for BD/S never identified ratification as one of the affirmative defenses
unaffected by the Motion to Strike in their briefings or at argument on the motion.
                                                   10
              Case 13-50530-CSS         Doc 669        Filed 02/21/20   Page 12 of 12




                                          CONCLUSION

         “[T]his Court’s opinions are not intended as mere first drafts, subject to revision and

reconsideration at a litigant’s pleasure.” Cehovic-Dixneuf v. Wong, 895 F.3d 927, 932 (7th Cir.

2018) (quoting Quaker Alloy Casting Co. v. Gulfco Indus., Inc., 123 F.R.D. 282, 288 (N.D. Ill.

1988)). The Trustee respectfully requests that the Court deny the Motion.

Dated: February 21, 2020
                                       FOX ROTHSCHILD LLP

                                By:     /s/ Seth A. Niederman
                                       Seth A. Niederman (No. 4588)
                                       Citizens Bank Center
                                       919 North Market Street, Suite 300
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 654-7444
                                       Email: sniederman@foxrothschild.com

                                               -and-

                                       JOSEPH HAGE AARONSON LLC
                                       Gregory P. Joseph
                                       Douglas J. Pepe
                                       Gila S. Singer
                                       485 Lexington Avenue, 30th Floor
                                       New York, NY 10017
                                       Tel: (212) 407-1200
                                       gjoseph@jha.com

                                               -and-

                                       ZAIGER LLC
                                       Jeffrey H. Zaiger
                                       432 Park Avenue, Suite 19A
                                       New York, NY 10022
                                       Telephone: (917) 572-7701

                                       Attorneys for Litigation Trustee
825416




                                                  11
